219 F.2d 707
J. L. BRUNK et al., Appellants,v.CHICAGO, BURLINGTON & QUINCY RAILROAD COMPANY.
No. 15200.
United States Court of Appeals, Eighth Circuit.
Jan. 27, 1955.

Appeal from the United States District Court for the Southern District of Iowa.
Paul W. Steward and A. B. Crouch, Des Moines, Iowa, for appellants.
Thomas J. Guthrie, Des Moines, Iowa, John Hale, E. M. Jones, and J. C. Pryor, Burlington, Iowa, for appellee.
PER CURIAM.


1
Appeal from District Court dismissed with prejudice, on stipulation of parties.